DETAILED ACTION
This Office action is in response to amendments received 24 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 12, and 19, the combinations including the control unit being arranged to automatically select at least one scheme of a plurality of different schemes for preventing the temperature reduction at the EATS and the at least one scheme of the plurality of schemes being selected based on the duration for the upcoming reduction of the average speed for the vehicle in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Smith et al. (US 2017/0130635 A1; hereinafter Smith) which was cited in the Non-Final Rejection mailed 25 April 2022.  Smith discloses the control unit [14/312] being arranged to automatically select [520] at least one scheme of a plurality of schemes (paragraph 0066; “catalyst warm-up actions”) for preventing the temperature reduction at the EATS [70] (paragraphs 0054-0055, 0066, and Figure 5).  Smith also discloses the catalyst warm-up actions being initiated [520] based on the duration ((t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] (paragraphs 0054-0055, 0066, and Figure 5).  However, Smith neither discloses nor renders obvious the combination including the control unit being arranged to automatically select at least one scheme of a plurality of different schemes for preventing the temperature reduction at the EATS and the at least one scheme of the plurality of schemes being selected based on the duration for the upcoming reduction of the average speed for the vehicle in the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746